Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS(s) filed to date have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the “(Figure 1)” at the bottom of the abstract should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms “higher,” “lower,” and “larger” and “higher” and “smaller” in claims 6 and 7, respectively, are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, the scope of the limitations “higher priority,” “lower latency,” “larger source block,” and “smaller MCOT” cannot be reasonably ascertained.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US 2020/0037359, (“Wang”).
Regarding independent claim 1, Wang teaches the claim limitations “An electronic device (Fig. 5, UE 500) for wireless communication, comprising processing circuitry (paragraph no. 0166) configured to: 
select, from among a plurality of resource blocks allocated in advance on an unlicensed band, a resource block to be used for automatic uplink transmission (Fig. 3, step 302 and paragraph nos. 0056-0057, 0063; the limitation “automatic uplink transmission” reads on the disclosed autonomous uplink transmission since these are equivalent terms); and 
perform control to perform the automatic uplink transmission using the selected resource block” (Fig. 3, step 303, paragraph nos. 0056, 0120).
Regarding independent claim 15, this independent claim is a corresponding method claim of the apparatus claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Claim(s) 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al., US 2019/0335480, (“Sun”).
Regarding independent claim 16, Sun teaches the claim limitations “An electronic device (Fig. 5, base station 105-b) for wireless communication, comprising processing circuitry (Fig. 13, processor 1340) configured to: 
allocate a plurality of resource blocks on an unlicensed band jointly for a plurality of user equipments, the plurality of resource blocks being used for automatic uplink transmission (Fig. 5, steps 505-a, 505-b and paragraph nos. 0061, 0144; see in particular, paragraph no. 0061, “a base station may transmit group physical control channel signaling to configure a group of UEs with resources … for AUL transmissions”; the limitation “automatic uplink transmission” reads on the disclosed autonomous uplink transmission (AUL) since these are equivalent terms); and 
perform control to receive uplink transmission performed by one of the plurality of user equipments using a resource block selected from among the plurality of resource blocks” (Fig. 5, step 510-a and paragraph no. 0145).
Regarding claim 17, see paragraph no. 0059.
Regarding claim 19, see paragraph no. 0064 which discloses enhanced broadband communications and low latency communications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liu et al., US 2015/0365941, (“Liu”).
Regarding claim 2, Wang teaches “select the resource block to be used for the automatic uplink transmission based on the determined priority” (see paragraph no. 0023 which discloses “the autonomous uplink transmission resource is selected by a UE based on an LBT priority class”).

Liu teaches that a radio network node allocates to each physical resource block (PRB) in a flexible subframe a different UL allocation priority for UL transmission and this prioritization is done in a UL priority descending order and communicated to a UE, see paragraph no. 0100.  The UE receives the priorities of each PRB and transmits on the uplink using a resource block based on its priority.  Hence, Liu teaches the limitation “determine a priority of each resource block of the plurality of resource blocks” as recited in claim 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by incorporating the teachings of Liu to considerably reduce the probability of one sub-band scheduled for transmission in different directions between neighboring cells, as suggested by Liu in paragraph no. 0100.
Regarding claim 8, Wang teaches “perform a first listen-before-talk for each of the plurality of resource blocks” (see paragraph no. 0007 which discloses “A signal can be transmitted if all of X CCA slots are idle”; each X CCA slot corresponds to each recited “resource block”) but fails to teach “determine the priority based on a result of the first 
Regarding claim 9, see Wang, paragraph no. 0056 which discloses that a LBT is performed prior to the autonomous uplink transmission.  If the recited “second listen-before-talk” is interpreted as an additional listen-before-talk after the “first listen-before-talk” of claim 8, then this would have been an obvious modification since this would ensure that the selected resource block is not being used by any other UEs for uplink transmission in order to conform to the listen before talk protocol.
Regarding claim 10, Wang and Liu do not teach these limitations in their entirety. However, Wang teaches using another resource block if the uplink transmission fails using the initial selected resource block, see e.g., paragraph nos. 0071-0072.  Hence, these limitations would appear to logically follow from the above proposed modification .
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Liu as applied to claim 2 above, and further in view of Bergstrom, US 2020/0314895, (“Bergstrom”.
Regarding claim 3, Wang is interpreted to teach “determine the priority for each of a plurality of types of uplink services respectively, and select a resource block to be used for an uplink service of a corresponding type based on the determined priority” (see paragraph no. 0020).  This interpretation of Wang is based on the understanding that the disclosed LBT priority classes (see Fig. 2 and its respective written description) correspond to different uplink traffic types or services, such as eMBB and URLLC, both of which are well known in the art.  Hence, the limitation “determine the priority for each of a plurality of types of uplink services respectively” is deemed implicit in Wang if the limitation “plurality of types of uplink services” reads on the different LBT priority classes such as priority classes 1-4 as shown in Fig. 4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Liu by incorporating the teachings of Bergstrom to make CAPC/priority class selection to depend on traffic content, as suggested by Bergstrom in paragraph no. 0051 and/or to take advantage of the benefits of Bergstrom’s invention, as enumerated in paragraph no. 0029 of Bergstrom.
Regarding claim 4, Wang and Liu do not explicitly teach but Bergstrom teaches these limitations, paragraph no. 0019.  It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Liu by incorporating the teachings of Bergstrom to take advantage of URLLC and/or eMBB for 5G services as is well known the art.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Liu, and Bergstrom as applied to claim 3 above, and further in view of Golitschek Edler von Elbwart et al., US 2019/0098657, (“Elbwart”).
Regarding clam 5, Wang, Liu, and Bergstrom do not teach but Elbwart teaches “wherein the plurality of types of uplink services comprise an Ultra Reliable Low Latency 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang, Liu, and Bergstrom by incorporating the teachings of Elbwart to take advantage of URLLC and eMBB for 5G services as is well known the art.
Regarding claim 6, these limitations are deemed to logically follow from the above proposed modification, vis a vis claim 5 rejection, since for a URLLC service, lower latency is critical and setting a higher priority for a resource block having a lower latency logically follows for effectively implementing URLLC service.  Furthermore, setting a higher priority for a larger source block would logically follow for eMBB service since eMBB service entails large bandwidth.
Regarding claim 7, these limitations are deemed to logically follow from the above proposed modification, vis a vis claim 5 rejection, since for a URLLC service, lower latency is critical and setting a higher priority for a resource block having a smaller MCOT logically follows for effectively implementing URLLC service since a smaller MCOT is essential for low latency communications.  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sun.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by incorporating the teachings of Sun to improve throughput and manage network congestion, as suggested by Sun in paragraph no. 0058.
Regarding claim 14, Wang does not teach but Sun teaches “wherein the plurality of resource blocks are allocated by the base station via radio resource control signaling” (see paragraph no. 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang and Sun by incorporating the additional teachings of Sun to take advantage of the well known benefits of RRC signaling such as to semi-statically notify a UE via RRC signaling. Furthermore, the use of RRC signaling to transmit control information to UEs is common and well known in the art.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Liu.
Sun does not teach but Liu teaches “assign a priority for each resource block of the allocated plurality of resource blocks, and notify the plurality of user equipments of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by incorporating the teachings of Liu to considerably reduce the probability of one sub-band scheduled for transmission in different directions between neighboring cells, as suggested by Liu in paragraph no. 0100.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not teach or suggest the limitations “wherein the processing circuitry is configured to: for uplink services of different types, set different start timings for the second listen- before-talk”.
Claim 12 depends from claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414